Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nagakuba et al. (US 8,651,213 B2) hereinafter, Nagakuba.
	Regarding claim 1, Nagakuba (Figures 1-12) teaches a saddle riding type vehicle comprising: a front fork (24) that supports a front wheel (19), a head pipe (11) that rotationally movably supports the front fork, a down frame (13) extending downward from the head pipe, a front wheel brake (101) supported by the front fork, to brake the front wheel, a braking force adjustment device (ABS modulator 88) that controls braking force of the front wheel brake, and brake piping (107B, 109, 91, 92) that connects the braking force adjustment device and the front wheel brake, wherein the brake piping comprises metal piping (107B, 91) extending forward from the braking force adjustment device disposed behind the down frame, flexible piping (109, 92), and a connecting part (joint 200) that connects the metal piping and the flexible piping, the connecting part is disposed in front of the down frame, and the flexible piping extends forward from the connecting part, to be connected to the front wheel brake.
	Regarding claim 2, Nagakuba further teaches that the connecting part is disposed behind the front fork (See Figure 3).
	Regarding claim 3, Nagakuba further teaches that the connecting part is fixed to a stay (single support stay 250) extending forward from the down frame (see for example, Figure 9).
	Regarding claim 5, Nagakuba (Figure 3) teaches that the flexible piping extends forward in an upward posture from the connecting part in vehicle side view.
	Regarding claim 6, Nagakuba further teaches a stopper (upper and lower joint members 201, 202) that regulates rotational movement of the connecting part in an up- down direction is provided (Col. 12, Lines 17- 42; Figure 11).
Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsushima (US 8,887,859 B2).
	Regarding claim 1, Matsushima (Figures 1-7) teaches a saddle riding type vehicle (motorcycle 100) comprising: a front fork (105) that supports a front wheel (107), a head pipe (101) that rotationally movably supports the front fork, a down frame (down pipe 109) extending downward from the head pipe, a front wheel brake (brake device 10) supported by the front fork, to brake the front wheel, a braking force adjustment device (ABS unit 15) that controls braking force of the front wheel brake, and brake piping (first brake pipe 16 and second brake pipe 17) that connects the braking force adjustment device and the front wheel brake, wherein the brake piping comprises metal piping (17B) extending forward from the braking force adjustment device disposed behind the down frame, flexible piping (17A), and a connecting part (rear portion holding part 21) that connects the metal piping and the flexible piping, the connecting part is disposed in front of the down frame, and the flexible piping extends forward from the connecting part, to be connected to the front wheel brake.
	Regarding claim 2, Matsushima (Figure 3) further teaches that the connecting part is disposed behind the front fork.
	Regarding claim 4, Matsushima (Figures and 2) further teaches that the front wheel brake (brake caliper 12) is disposed on one side of the down frame (left side) in a vehicle width direction, and the connecting part is disposed on the other side of the down frame in the vehicle width direction.
	Regarding claim 7, Matsushima further teaches a fender (unnumbered front fender in Figure 2) that covers the- 36 - front wheel from above is provided, and a fender guard (front portion holding part 20) that receives the flexible piping is provided between the fender and the flexible piping.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (US 8,887,859 B2) in view of Daisuke (JP 2014-34339 A).
	Matsushima teaches the saddle riding type vehicle according to claims 1 and 7. However, Matsushima does not teach an intermediate part of the flexible piping between the connecting part and the front wheel brake is fixed to the fender.
	Daisuke (Figures 1-6) teaches an intermediate part of the flexible piping (main brake hose 5) between the connecting part (holding member 8) and the front wheel brake (first brake caliper 51) is fixed to the fender (3).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Matsushima’s device, in view of Daisuke, with an intermediate part of the flexible piping between the connecting part and the front wheel brake fixed to the fender. Doing so would secure the piping and protect it from breaking. Consequently, providing a safer ride.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagakuba et al. (US 8,651,213 B2) in view of Kota et al. (JP 2014-15134 A) hereinafter, Kota.
	Nagakuba teaches the saddle riding type vehicle according to claims 1 and 3. Nagakuba further teaches a sensor (wheel speed sensors 113) that detects rotation of the front wheel. However, Nagakuba does not teach a cable of the sensor is fixed to the stay.
	Kota teaches (Figures 1-8) a cable (30) of the sensor is fixed to the stay (composite support member 42).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Nagakuba’s device, in view of Kota, with a cable of the sensor fixed to the stay. Doing so would secure the cable and protect it from breaking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach saddle ridding type vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611